DETAILED ACTION
This Office action corrects a deficiency in the prior Office action mailed 2022-03-15.  In particular, it removes the invitation to participate in DSMER, as the application is ineligible to participate in DSMER given its status as a continuation of a prior-filed application.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
The preliminary amendment filed 2020-08-10 has been entered and fully considered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2020-08-10 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 23, 31, and 37 are objected to because of the following informalities:
Claims 23, 31, and 37 require the following corrections – “computing a first portion of the plurality of portions by applying an exclusive”
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting over U.S. Patent No. 10699030, which is directed towards the process of mask generation for resisting external monitoring attacks, a species of the instant application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are anticipated by the claims of the issued parent patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, claim 21 recites the limitation “generating a plurality of portions of the output mask, wherein exclusive disjunction of the plurality of portions of the output mask is equal to the output mask”, and this limitation is not consistent with the specification and thus not adequately described in the written description.
The Examiner first notes that the limitation does not make technical sense.  That is, if a “portion” of the already selected output mask is “generated”, the portions of the output mask will be shorter than the selected output mask and thus the exclusive disjunction of the plurality of portions could not be equal to the output mask.  As described in the Specification, the generated portions are actually independently randomly generated masks used in intermediate rounds to create a “transformation output mask”, wherein “the remaining transformation output mask portion as exclusive disjunction of the chosen transformation output mask i”; See Specification [0054].  Since the claims do not conform with the process as described in the Specification, the claimed invention is not adequately described in the written description.
Claims 29 and 35 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, claim 21 recites the limitation “computing a transformation output mask based on the plurality of portions of the output mask”, and the written description does not adequately support the scope of the genus as claimed; See MPEP § 2161.01(I).
In particular, the Examiner notes that the Specification provides only a single computation for how the transformation output mask can be generated, and the single means is a concatenation of intermediate masks; See Specification [0035].  Since the Specification does not generally disclose how computation (e.g. addition, subtraction, multiplication, exponentiation, etc.) of the “transformation output mask” can be “based on the plurality of 
Claims 29 and 35 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 21 recites the limitation “masking the output value with the transformation output mask” without reciting any of the other masking operations required to create an output of the cryptographic operation that would match an equivalent unmasked cryptographic operation, and thus the claim is missing essential matter; See MPEP § 2172.01.
For example, as noted in the Specification (e.g. [0016]), “the re-masking operation may be performed by applying a second input mask to the masked output value and then removing the first output mask” and “determining an output mask based on a desired value of the next round input mask, and, conversely, determining the next round input mask based on a known value of output mask applied in the current round”.  If the output mask is the only masking operation performed on the cryptographic operation such as claimed, performing the claim will result in gibberish output rather than a proper ciphertext or plaintext that conforms to the 
Claims 29 and 35 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (35 U.S.C. 101 Judicial Exception) without significantly more.  The claims recite performing math operations, which are mathematical calculations and thus grouped as mathematical concepts.  This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claims do not include additional elements that are sufficient to amount to significantly 
Based upon consideration of all the relevant factors with respect to the claimed invention as a whole, the claims are determined to be directed to an abstract idea without significantly more.  The rationale for this determination is explained infra:
The following are Principles of Law:
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”; 35 U.S.C. § 101.  The Supreme Court has consistently held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable; See Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”).  Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, an application of these concepts may be deserving of patent protection; See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012).  In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from Alice, 134 S. Ct. at 2355.  The test for determining subject matter eligibility requires a first step of determining whether the claims are directed to a process, machine, manufacture, or composition of matter.  If the claims are directed to one of the four patent-eligible subject matter categories, then the Examiner must perform a two-part analysis to determine whether a claim that is directed to a judicial exception recites additional elements that amount to significantly more than the exception.  The first part of the second step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id.  If the claims are directed to a patent-ineligible concept, then the second part of the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).  In other words, the second step in the analysis is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent on the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294).  The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted).  The Court in Alice noted that “[s]imply appending conventional steps, specified at a high level of generality,” was not “enough” [in Mayo] to supply an “‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).

The Examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice and follows the 2019 PEG for determining whether the claims are directed to patent-eligible subject matter.
Step 1: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The Examiner finds that the claims are directed to one of the four statutory categories.
Step 2A – Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The Examiner finds that the claims are directed to the abstract idea of mathematical calculations and thus grouped as a mathematical concepts.
Step 2A – Prong Two: Does the claim recite additional elements that integrate the Judicial Exception into a practical application?
The abstract idea is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
In determining whether the abstract idea was integrated into a practical application, the Examiner has considered whether there were any limitations indicative of integration into a practical application, such as:

(2) Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo (Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals)
(3) Applying the judicial exception with, or by use of, a particular machine; See MPEP § 2106.05(b) 
(4) Effecting a transformation or reduction of a particular article to a different state or thing; See MPEP § 2106.05(c)  
(5) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception; See MPEP § 2106.05(e) and Vanda Memo
The Examiner notes that clam features of: selecting values and performing mathematical operations based on the selected values do not necessarily improve the functioning of a computer or technical field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not apply or use a particular machine, do not effect a transformation or reduction of a particular article to a different state or thing, and do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Further, even if the intent of the masks is to protect cryptographic operations, a single masking operation as claimed 
Instead, the claim features of selecting values and performing mathematical operations based on the selected values merely use a general-purpose computer as a tool to perform the abstract idea (See MPEP § 2106.05(f)) and merely generally link the use of the abstract idea to a field of use (See MPEP § 2106.05(h)).  Thus, the Examiner finds that the claimed invention does not recite additional elements that integrate the Judicial Exception into a practical application.
Step 2B: Is there something else in the claims that ensures that they are directed to significantly more than a patent-ineligible concept?
The claims, as a whole, require nothing significantly more than generic computer implementation or can be performed entirely by a human.  The additional element(s) or combination of element(s) in the claims other than the abstract idea per se amount to no more than recitation of generic computer structure (e.g. memory, processing device, and computer-readable non-transitory storage medium) that serves to perform generic computer functions (e.g. selecting values and performing mathematical operations) that are well-understood, routine, and conventional activities previously known to the pertinent industry.  The claimed mask values, tables, and boxes are all numbers, data structures, or datum.  Each of these elements are individually dispositive of patent eligibility because of the following legal holdings:
Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014).
The Supreme Court has also explained that “[a]bstract software code is an idea without physical embodiment,” i.e., an abstraction. Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007). 
A claim that recites no more than software, logic, or a data structure (i.e., an abstract idea) – with no structural tie or functional interrelationship to an article of manufacture, machine, process or composition of matter does not fall within any statutory category and is not patentable subject matter; data structures in ethereal, non-physical form are non-statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994); see Nuijten, 500 F.3d at 1357.
Furthermore, the claimed invention does not have a specific asserted improvement in computer capabilities, nor is it a specific implementation of a solution to a problem in the software arts; See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016).  Rather, the claims are merely directed towards mathematical calculations, which is similar to ideas that the courts have found to be abstract, as noted supra, and the claims are without a “practical application” or anything “significantly more”.
Considering each of the claim elements in turn, the function performed by the computer system at each step of the process does no more than require a generic computer to perform a well-understood, routine, and conventional activity at a high level of generality.  For example, “calculating a … value” and “performing a … transformation” are merely performing repetitive calculations, which has been found by the courts to be a well-understood, routine, conventional activity in computers; See e.g. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 
The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted).  The Court in Alice noted that “[s]imply appending conventional steps, specified at a high level of generality,” was not “enough” [in Mayo] to supply an “‘inventive concept.’”  Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Viewed as a whole, the claims simply recite the steps of using generic computer components.  The claims do not purport, for example, to improve the functioning of the computer system itself.  Nor does it effect an improvement in any other technology or technical field.  Instead, the claims amount to nothing significantly more than an instruction to implement the abstract idea using generic computer components.  This is insufficient to transform an abstract idea into a patent-eligible invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Johnson (US Pre-Grant Publication No. 20160127123-A1, hereinafter “Johnson”).

With respect to independent claim 21, Johnson
receiving, by a computing device, an input value {para. 0043: “the original data in clear form”}.
selecting an input mask {para. 0031 “performing an operation (e.g., an XOR operation) on a first random number such as a first mask and a first data block”} and an output mask {para. 0035: “mask for these four instances of the sixth output are four, 32-bit portions of a single 128-bit mask”}.
generating a plurality of portions of the output mask {para. 0033: “third output, substitution (e.g., Gladman) tables covered with a second mask”; as noted in the §112(a) rejection at ¶7, the limitation does not make technical sense as currently drafted, for prior art examination purposes, the Examiner will interpret the “portions of the output mask” as intermediate masks}, wherein exclusive disjunction of the plurality of portions of the output mask is equal to the output mask {paras. 0034-0035: “the mask can be dissolved during the XOR operation of the four elements from the collection of third outputs (e.g., the Gladman table outputs from the second RAM bank”}.
computing a transformation output mask based on the plurality of portions of the output mask {para. 0035: “the mask for these four instances of the sixth output are four, 32-bit portions of a single 128-bit mask”}.
computing an output value of a cryptographic operation round by applying a non-linear transformation to the input value {paras. 0031-0036: “the first key in an AES key schedule can be the value of an input key, while the subsequent round keys can be calculated from the input key”}.
masking the output value with the transformation output mask {para. 0036: “When shifting the 128-bit round key by one word, each 32-bit portion of the key mask covering each 32-bit portion of the round key before the shift can be removed via an operation (e.g., an XOR operation)”}.

With respect to dependent claim 22, Johnson discloses wherein selecting the input mask and the output mask comprises randomly generating at least one of: the input mask or the output mask {paras. 0031-0036: the various masks are each a “random number”}.

With respect to independent claim 23, Johnson discloses wherein generating the plurality of portions of the output mask comprises:
randomly generating a subset of the plurality of portions {paras. 0031-0036: the various masks are each a “random number”}.
computing a first portion of the plurality of portions by applying and exclusive disjunction operation to the subset of the plurality of portions and the output mask {paras. 0034-0035: “the mask can be dissolved during the XOR operation of the four elements from the collection of third outputs (e.g., the Gladman table outputs from the second RAM bank”}.

With respect to dependent claim 24, Johnson discloses wherein computing the transformation output mask comprises concatenating the plurality of portions of the output mask {para. 0035: “the mask for these four instances of the sixth output are four, 32-bit portions of a single 128-bit mask”}.

Johnson discloses wherein the non-linear transformation is implemented by a substitution table {para. 0030: “a CSV can comprise intermediate results of a cryptographic calculation, fundamental calculation values, such as the contents of a substitution table”}.

With respect to dependent claim 26, Johnson discloses generating a masked substitution table by computing, for a plurality of input values, corresponding output values of the cryptographic operation and masking the computed output values with the transformation output mask {para. 0034: “fourth output (e.g., a column output during an AES E/D operation) can be generated by performing an operation (e.g., a substitution table lookup operation) on another instance of the second data block (e.g., the output of the AES ShiftRows or InvShiftRows function resulting in an array of four bytes selected from the AES State Register data during an AES E/D operation) that retrieves the correct third outputs from all four substitution (e.g., Gladman) tables in an AES E/D operation enabled RAM bank (e.g., the second RAM Bank after all substitution table values have been masked and written into the second RAM Bank) and performs an operation (e.g., an XOR operation) on all four substitution (e.g., Gladman) table outputs to create a column output value during an AES E/D operation as described by Gladman”}.

With respect to dependent claim 27, Johnson discloses utilizing the masked substitution table for performing a plurality of rounds of a cryptographic operation {para. 0030: “a CSV can comprise intermediate results of a cryptographic calculation, fundamental calculation values, such as the contents of a substitution table”}.

Johnson discloses wherein the cryptographic operation is one of: Advanced Encryption Standard (AES), Data Encryption Standard (DES), Blowfish, or Twofish {para. 0029: table is from “one or more substitution tables, key schedules, and state registers in AES”}.

With respect to claims 29-34, a corresponding reasoning as given earlier in this section with respect to claims 21-26 applies, mutatis mutandis, to the subject matter of claims 29-34; therefore, claims 29-34 are rejected, for similar reasons, under the grounds as set forth for claims 21-26.

With respect to claims 35-40, a corresponding reasoning as given earlier in this section with respect to claims 21-26 applies, mutatis mutandis, to the subject matter of claims 35-40; therefore, claims 35-40 are rejected, for similar reasons, under the grounds as set forth for claims 21-26.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491